Title: To George Washington from Major Henry Lee, Jr., 11 July 1779
From: Lee, Henry Jr.
To: Washington, George


        
          sir
          Ha⟨ver⟩Straw [N.Y.] July 11th 79
        
        I had the honor of your Excellency’s let. of the 10th last night.
        I am sorry it did not reach me previous to the execution of the deserter. Altho’ from what I observe here it has had a very immediate effect for the better on both troops & inhabitants.
        Another deserter was apprehended yesterday. He belongs to the 10th pens. He is sent up unhurt.
        A party now out, are acting under my former orders. It is certain that should any deserters appear they will if taken be put to death.
        I have forwarded counter orders in the spirit of your Excellcys directions. with this additional, that only one instead of the whole be executed of such as may be apprehended. I have the honor to be sir with perfect attachment
        
          Henry Lee Jr.
        
      